United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Broadview Heights, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1319
Issued: October 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2007 appellant filed a timely appeal from a March 26, 2007 merit decision
of the Office of Workers’ Compensation Programs that affirmed the denial of her occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she developed
a cervical condition in the performance of duty.
FACTUAL HISTORY
On September 28, 2005 appellant, then a 48-year-old distribution clerk, filed an
occupational disease claim alleging that she developed neck, shoulder and arm pain in the
performance of duty. She first became aware of her condition on September 5, 2005 and first
related it to her employment on September 19, 2005. Appellant attributed the development of
her condition to continuous heavy lifting and pushing and stated that her symptoms were “a

repeat” of symptoms previously experienced in December 2001.1
September 20, 2005.

She stopped work on

Appellant submitted a September 2, 2005 duty status report from Dr. Joseph Zayat, a
Board-certified neurologist, who stated that she was capable of performing full-duty work at that
time. In a September 24, 2005 note, Dr. James D. Krystosik, a chiropractor, indicated that
appellant was currently receiving treatment for a “severe sprain/strain of the cervical spine.” In
an October 10, 2005 attending physician’s report, Dr. Krystosik diagnosed bulging discs at the
C5-6 and C6-7 levels as well as degenerative changes from C3 to C7. He indicated that
appellant’s condition was employment related and that her medical history was significant for a
prior cervical strain. In a September 2, 2005 treatment note, Dr. Zayat diagnosed cervical
herniated disc with associated cervicalgia and cervical radiculopathy.
In an October 3, 2005 diagnostic report, Dr. Ramon R. De Guzman, a neuroradiologist,
indicated that a magnetic resonance imaging (MRI) scan of appellant’s cervical spine revealed
“diffuse degenerative changes of the cervical spine with the posterior disc bulges at C3-4 through
C6-7.” He also concluded that there was no evidence of spinal canal or neural foraminal
stenosis.
In an undated statement received on October 27, 2005, appellant stated that she had
experienced neck and shoulder pain in 2001. However, Dr. Zayat gave her a “clean bill of
health” on September 2, 2005 with regard to her neck and shoulder, which “at that time was an
old injury.” Appellant stated that she worked her “usual job” on Labor Day weekend of 2005,
which involved throwing parcels, sorting carrier routes and pushing and pulling loads. She
explained that the first two weeks of September 2005 involved an unusually heavy mail load and
she experienced pain and stiffness in her neck, right shoulder and right arm.
Jeff Masno, a medical technician in Dr. Krystosik’s office, stated that appellant presented
with complaints of neck and right arm pain. In an October 24, 2005 disability certificate,
Dr. Krystosik diagnosed a severe strain/sprain of the neck with associated bulging discs.
On November 14, 2005 the Office advised appellant of the evidence needed to establish
her claim. The Office also advised appellant of the circumstances under which a chiropractor
may be considered a physician under the Federal Employees’ Compensation Act. No additional
evidence was received.
By decision dated December 30, 2005, the Office denied appellant’s claim, finding that
she did not establish that a specific incident or exposure occurred at the time, place and in the
manner alleged.
The Office received a November 30, 2005 statement from appellant further describing
her job duties and the origins of her claimed condition. In a November 25, 2005 report,
Dr. Krystosik stated that she was asymptomatic prior to September 2005. He explained that, in
1

The record reflects that appellant had previously submitted an occupational disease claim in December 2001,
which was assigned file number 092017609 by the Office and was accepted for cervical strain. Claim No.
092017609 is not before the Board on the present appeal.

2

early September 2005, appellant experienced “an exacerbation of her original injury” of
December 2001. Dr. Krystosik provided the results of his physical examination and explained:
“Subluxation of C3-4 and C6-7 were noted … and a bulging disc at C3-4 and C6-7 was verified
by [an] MRI [scan] performed on October 3, 2005.” He stated: “In my expert opinion there is a
causal relation between the C3-4 and C6-7 bulging discs and associated subluxations …
triggered by the physical demands of [appellant’s] job duties.”
In a December 12, 2005 report, Dr. Zayat stated that he examined appellant on
September 2, 2005 and that she presented with complaints of pain extending into the right
shoulder blade aggravated by moving the head and neck. Her pain as of September 2, 2005 was
intense enough to make her arm tired and weak and she had a pulling sensation along the neck.
However, Dr. Zayat noted that his physical examination on September 2, 2005 revealed normal
findings, no significant tenderness and full cervical range of motion. He opined that appellant
was a good candidate for evaluation and treatment by a chiropractor based upon a December 29,
2001 MRI scan report which revealed minimal disc bulging at the C5-6 level, right lateral disc
herniation at C6-7 and minimal left hypertrophy at C7-T1.
Appellant requested reconsideration on January 3, 2006. She indicated that she filled out
both an occupational disease claim form and a recurrence of disability claim form, but that the
employing establishment only submitted the occupational disease claim. Appellant stated:
“even though I received conflicting information it is clear that they selected the CA-2 for a new
injury and gave me a new file number 092064525 which is not right.”
By decision dated February 3, 2006, the Office modified the December 30, 2005 decision
to reflect that appellant had established her work duties as alleged. The claim was denied on the
grounds that the medical evidence was not sufficient to establish a causal relationship between
her claimed condition and the factors of her employment.
In a February 20, 2006 report, Dr. Zayat noted reviewing the Office’s February 3, 2006
decision. He stated: “Based upon [appellant’s] history and that her symptoms developed in the
aftermath of her having engaged in heavy manual labor at work … it is conceivable that the
exacerbation of pain and symptoms were a result of her employment.”
In a January 11, 2007 letter, the Office advised appellant that her claim had been
processed as an occupational disease claim because she had attributed the onset of her symptoms
to a period of heavy labor over the course of several weeks.
On January 27, 2007 appellant requested reconsideration. She provided chart notes from
Dr. Zayat, dated May 31, 2002 to April 21, 2006. On February 8, 2007 appellant requested that
the case files in the present appeal, file number 092064525, and her prior claim, file
number 2017609, be combined.
By decision dated March 26, 2007, the Office denied modification of the February 3,
2006 decisions.

3

LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disabilities and/or specific conditions for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.5 The test for determining whether
appellant sustained a compensable occupational disease or injury is three pronged. To establish
the factual elements of the claim, appellant must submit: “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”6
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.7 The
opinion of the physician must be based on a complete factual and medical background of the
claimant8 and must be one of reasonable medical certainty9 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.10

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

6

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 4.
7

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

4

ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that her
cervical condition was caused by her federal employment. The evidence supports that she
performed lifting and pushing duties during the first two weeks of September 2005. However,
appellant has submitted insufficient medical evidence to support that these accepted employment
activities caused or aggravated her diagnosed cervical condition.
Appellant submitted several reports from Dr. Krystosik and Mr. Masno, a medical
technician in Dr. Krystosik’s chiropractic practice. These reports are not probative because
Dr. Krystosik and Mr. Masno are not physicians within the meaning of the term as defined by the
Act.11 Mr. Masno is a layperson and, as such, is not considered competent to render a medical
opinion pursuant to Board precedent.12 Dr. Krystosik is a chiropractor. The Board has held that
a chiropractor’s report may be considered competent medical evidence only where the
chiropractor used x-ray testing to diagnose a spinal subluxation.13 The chiropractor’s use of
other tests, such as the October 3, 2005 MRI scan, to diagnose spinal subluxation does not
qualify Dr. Krystosik as a physician under the Act.14 Dr. Krystosik did not diagnose a spinal
subluxation based on x-ray testing. The question of causal relationship is a medical issue which
must be established through probative, rationalized medical opinion.15 Dr. Krystosik’s reports
are not competent given the limitations of section 8101(2).
The reports of Dr. Zayat are insufficient to establish appellant’s claim because the
physician did not address causal relationship between the diagnosed conditions and appellant’s
employment duties.16 Dr. Zayat addressed causal relationship in a February 20, 2006 report,
stating: “Based upon [appellant’s] history that her symptoms developed in the aftermath of her
having engaged in heavy manual labor at work … it is conceivable that the exacerbation of pain
and symptoms were a result of her employment.” This report is insufficient to establish causal
relationship as his opinions on causal relationship is speculative. Dr. Zayat merely noted that
appellant’s symptoms began after she performed duties at work. However, the Board has held
that the mere fact that a disease or condition manifests itself or worsens during a period of
employment17 or that work activities produce symptoms revelatory of an underlying condition18
11

See 5 U.S.C. § 8101(2). This subsection defines the term “physician.” See also Charley V.B. Harley, 2 ECAB
208 (1949) (where the Board held that a medical opinion, in general, can only be given by a qualified physician).
12

James A. Long, 40 ECAB 538 (1989).

13

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

14

See id. Dr. De Guzman, who obtained the MRI scan report, did not find any subluxation of the cervical spine.
Rather, he noted disc bulging from C3 to C7.
15

See Steven S. Saleh, 55 ECAB 169 (2003).

16

See, e.g. Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (medical evidence which does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
17

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

18

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

5

does not raise an inference of causal relationship between the condition and the employment
factors. Dr. Zayat’s opinion also lacks rationale or any explanation supporting his opinion on
causal relationship. He does not describe in detail the processes by which specific work factors
would have caused or aggravated appellant’s cervical condition.19 His opinion is speculative as
he did not conclusively support causal relationship but rather merely opined that it was
“conceivable” that her condition could be related to her employment.20 For these reasons,
appellant did not establish her claim for an occupational disease.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
developed a cervical condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 26, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

See Victor J. Woodhams, supra note 4.

20

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).

6

